DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein a cylindrical shape of the first and the second electrical connection portions and the heating filament define a cylindrical bore” and also recites the limitation “wherein the first electrical connection portion is a first cylindrical electrical connection portion, wherein the second electrical connection portion is a second cylindrical electrical connection portion”.  It is not clear if the cylindrical shapes of the first and the second electrical connection portions that define the cylindrical bore are intended to be the same as the shape of the first and second cylindrical electrical connection portions as recited later in the claim, or if the first and second electrical connection portions and the heating filament form an additional cylindrical shape that defines a cylindrical bore.
Claims 10 and 19 include similar limitations as discussed above with respect to claim 1 and are also indefinite for the same reasons.  
Claims 2-9 and 11-18 depend from and inherit the indefiniteness of a rejected claim discussed above and are also rejected.

International Search Report
No “X” and/or “Y” references were cited in the International Search Report and Written Opinion for International Application PCT/EP2012/074510, to which the instant application claims priority.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of  U.S. Patent No. 10,991,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite with slightly different wording the limitations of the instant claims except the limitations of “a cylindrical shape of the first and the second electrical connection portions and the heating element define a cylindrical bore” and “wherein the heating element is a cylindrical heating element.”  However, the word “bore” as a noun is defined in the .Merriam-Webster Dictionary as:
2a: the long usually cylindrical hollow part of something (such as a tube or gun barrel),
b: the inner surface of a hollow cylindrical object.

Therefore, it would have been obvious to one of ordinary skill in the art to have modified the claims of the patent to recite that the heating element is a cylindrical heating element to define a bore with the cylindrical shape of the first and the second electrical connection portions.

Allowable Subject Matter
Claims 1, 10 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and upon filing and acceptance of a Terminal Disclaimer as discussed above.
Claims 2-9 and 11-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and upon filing and acceptance of a Terminal Disclaimer as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art is represented by CN 2017-50712 U and Hon et al (US 8689805).  A machine translation of  N 2017-50712 U is provided with this Office Action.  CN 2017-50712 U and Hon et al fail to disclose or suggest the claimed limitations of “wherein a cylindrical shape of the first and the second electrical connection portions and the heating filament define a cylindrical bore, and wherein an air flow route is defined through the cylindrical bore, and wherein the first electrical connection portion is a first cylindrical electrical connection portion, wherein the second electrical connection portion is a second cylindrical electrical connection portion, and wherein the heating filament is a cylindrical heating element.”   The prior art fails to provide motivation to one of ordinary skill in the art to modify prior art aerosol generating devices to produce the device as claimed with an expectation of obtaining an advantage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748